t c memo united_states tax_court austin l mitchell and rebecca a mitchell petitioners v commissioner of internal revenue respondent docket no filed date austin l mitchell and priscilla j lim specially recognized for petitioners thomas c pliske for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal income taxes and that petitioners were liable for accuracy-related_penalties under sec_6662 a for and the years at issue for respondent determined a dollar_figure deficiency and dollar_figure accuracy-related_penalty for respondent determined a dollar_figure deficiency and dollar_figure accuracy-related_penalty for respondent determined a dollar_figure deficiency and dollar_figure accuracy-related_penalty there are two issues for decision the first is whether petitioner austin l mitchell petitioner conducted his farming activity for profit during the years at issue we hold he did not the second issue is whether petitioners are liable for the accuracy-related_penalty for their underpayments of tax in the years at issue we hold they are liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in salem missouri at the time they filed the petition petitioner petitioner’s family owned and operated a farm the family farm in the salem area for more than years petitioner grew 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2references to petitioner’s wife are to mrs mitchell up on the family farm and worked on it during his childhood through his college years petitioner assumed greater responsibility for maintaining the family farm during his adolescence because of his father’s declining health petitioner worked with livestock and row crops the family farm was running bushel of corn to the acre under petitioner’s stewardship a prodigious result since petitioner has worked as an attorney and cpa in the salem area many of petitioner’s clients are farmers petitioner is a hard-working individual and has been financially successful as an attorney and cpa his chosen professions which he enjoys petitioner worked approximately big_number to big_number hours per year in those professional occupations in each of the years at issue the family farm petitioner’s mother owned the family farm until her death in date the family farm consisted of approximately acres of tillable bottom land to acres of pasture a 20-acre timber stand and a dwelling the timber stand consisted primarily of black walnut and white oak trees at different stages of maturity both types of trees can produce revenue for a landowner premature trees can be thinned and sold as pulpwood and mature trees can be harvested for board wood lumber from the time a sapling is planted it will be years before the tree reaches maturity black walnut trees also produce edible nuts that may be sold glen b harris harris has been planting harvesting and baling hay on the family farm since harris is petitioner’s brother-in-law resides near the family farm and is an experienced farmer harris worked on the family farm as a result of a two-part arrangement he had with petitioner’s mother first petitioner’s mother hired harris to perform work on the farm including haying second harris rented the pastures from petitioner’s mother to graze his cattle petitioners moved into the house on the family farm in date to care for petitioner’s elderly mother shortly thereafter in date petitioner’s mother passed away and petitioner inherited the family farm petitioner and harris adopted a two-part barter arrangement with respect to harris’s farming activities on the family farm after the inheritance harris could continue to hay on the family farm at his own expense and could keep all the hay harvested in exchange for taking general care of the land also harris could graze his cattle on the family farm pasture land in exchange for liming and fertilizing the hayfields petitioner and harris changed these arrangements in petitioner and harris changed the haying arrangement to custom baling on the shares custom baling on the shares is a common arrangement where one party does all the haying work on another’s land and each keep sec_50 percent of the hay petitioner and harris also changed the pasturing arrangement in petitioner agreed to pay harris to lime fertilize and maintain fencing and harris agreed to pay pasture land rental fees to petitioner the fees petitioner paid harris for his services exactly offset the pasture land rental fees harris paid petitioner during date petitioner selectively harvested his existing timber stand this resulted in big_number board feet of non-white oak lumber and big_number feet of white oak lumber which generated dollar_figure of revenue petitioner consulted a logging expert to advise him which trees to cut petitioner also spent significant time from through the years at issue working on the family farm each year he spent evenings and weekends from mid-april to september performing two kinds of tasks petitioner worked at converting acres of uphill pasture to timber by planting numerous white oak and black walnut seedlings petitioner also worked at weed control in various ways he cleared multiflora rose and native thistle from the pasture land and bottom land and mowed in the converted timber stand to facilitate tree growth in general petitioner enjoyed the hard physical labor he performed on the family farm and believed he might derive health benefits from it as well petitioner consulted with neighboring farmers since moving to the family farm petitioner did not have a written business plan for his farming activity nor did petitioner maintain a cash receipts book a general ledger or a separate checking account for the farming activity the family farm however is quite important to petitioner petitioner intended to build the farm and make it productive before leaving the farm to his children to date petitioner has lost approximately dollar_figure to dollar_figure as a result of conducting the farming activity petitioners’ income_tax returns and the deficiency_notice petitioners filed joint income_tax returns for the years at issue on form sec_1040 u s individual_income_tax_return which petitioner himself prepared petitioner reported net losses on schedules f profit or loss from farming of dollar_figure for dollar_figure for and dollar_figure for in petitioner reported no income from the farm and expenses of dollar_figure in petitioner reported dollar_figure of income from the farm and expenses of dollar_figure also in petitioner reported dollar_figure of income from the sale of timber on schedule d capital_gains_and_losses in petitioner reported dollar_figure of income from the farm and expenses of dollar_figure petitioner deducted the net losses from the farming activity against other income reported on the tax returns for the years at issue respondent increased petitioner’s gross_income by the amount of petitioner’s farm expenses in each of the years at issue in a deficiency_notice dated date the deficiency_notice respondent determined that petitioner did not conduct the farming activity with the intent to earn a profit under sec_183 respondent also determined that petitioner’s various undertakings on the family farm were not one activity for purposes of the sec_183 analysis finally respondent determined that petitioners were liable for the accuracy-related_penalty because petitioners’ underpayments of taxes were due to negligence or disregard of rules or regulations petitioners timely filed a petition seeking a redetermination of respondent’s determinations in the deficiency_notice opinion this is the third time that we have been asked to decide whether petitioner conducted the farming activity for profit we held petitioner did not conduct the farming activity for profit in and mitchell v commissioner t c summary opinion we similarly held that petitioner did not conduct the farming activity for profit in and mitchell v commissioner tcmemo_2001_269 a sec_183 generally sec_183 provides generally that if an individual engages in an activity and if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section deductions that would be allowable without regard to whether the activity is engaged in for profit shall be allowed under sec_183 and deductions that would be allowable only if the activity is engaged in for profit shall be allowed under sec_183 but only to the extent that the gross_income from the activity exceeds the deductions allowable under sec_183 we begin with the burden_of_proof in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error rule a 290_us_111 petitioner did not assert that the burden shifted to respondent under sec_7491 we therefore treat petitioner as having conceded this issue and find that the burden remains with petitioner we follow the court_of_appeals opinion squarely on point when appeal from our decision would lie to that court absent stipulation by the parties to the contrary 54_tc_742 affd 445_f2d_985 10th cir a taxpayer residing in the eighth circuit such as petitioner must prove he or she conducted the activity with an actual and honest objective of making a profit see 908_f2d_369 8th cir revg tcmemo_1988_468 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir the expectation of profit need not have been reasonable the taxpayer must have entered into the activity or continued it however with the profit_motive 91_tc_371 sec_1_183-2 income_tax regs whether a taxpayer has the requisite profit_motive is determined on the basis of all surrounding facts and circumstances dreicer v commissioner supra pincite sec_1_183-2 income_tax regs we give greater weight to objective facts than to a taxpayer’s statements of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs before we address whether petitioner had the requisite profit_motive based on the facts and circumstances we first must address two threshold issues first whether petitioner’s tree planting mature timber harvesting and haying undertakings may be treated as one activity second whether petitioner is entitled to the presumption of a profit_motive whether the undertakings may be treated as one activity respondent argues that we may not aggregate petitioner’s tree- planting mature timber harvesting and haying undertakings as one activity we disagree multiple undertakings of a taxpayer may be treated as one activity if the undertakings are sufficiently interconnected sec_1_183-1 income_tax regs the most important factors in making this determination are the degree of organizational and economic interrelationship of the undertakings the business_purpose served by carrying on the undertakings separately or together and the similarity of the undertakings id the commissioner generally accepts the taxpayer’s characterization of two or more undertakings as one activity unless the characterization is artificial or unreasonable id we have considered these and other factors in determining whether the taxpayer’s characterization is unreasonable the factors so considered include a whether the undertakings are conducted at the same place b whether the undertakings were part of the taxpayer’s efforts to find sources of revenue from his or her land c whether the undertakings were formed as separate businesses d whether one undertaking benefited from the other e whether the taxpayer used one undertaking to advertise the other f the degree to which the undertakings shared management g the degree to which one caretaker oversaw the assets of both undertakings h whether the taxpayer used the same accountant for the undertakings and i the degree to which the undertakings shared books_and_records see 94_tc_41 tobin v commissioner tcmemo_1999_328 estate of brockenbrough v commissioner tcmemo_1998_454 hoyle v commissioner tcmemo_1994_592 de mendoza v commissioner tcmemo_1994_314 scheidt v commissioner tcmemo_1992_9 we find it is appropriate to treat petitioner’s various farming undertakings as one activity the undertakings are all agricultural and were performed at the family farm the undertakings all demonstrate petitioner’s efforts to generate revenue from the family farm the mature timber harvesting and the haying generated current revenue while the tree-planting may generate future revenue the undertakings were not formed as separate businesses the tree-planting undertaking benefited from the mature timber harvesting undertaking as mature timber harvesting made additional land available for tree-planting petitioner managed all the undertakings petitioner himself was the accountant for all the undertakings finally petitioner used one checking account to pay the expenses of and to deposit the revenues from the various undertakings after reviewing these factors and the facts and circumstances of this case we find that petitioner’s tree- planting mature timber harvesting and haying undertakings may be treated as one activity we therefore reject respondent’s determination in the deficiency_notice by treating the undertakings as one activity we note that petitioner reported dollar_figure from the sale of timber dollar_figure from the sale of hay and claimed farm expenses of dollar_figure in accordingly petitioner had a net profit from the farming activity in and we therefore do not sustain respondent’s disallowance of the claimed farm expenses as to furthermore we shall consider all petitioner’s farming undertakings as one activity in analyzing whether petitioner conducted the farming activity with an actual and honest objective of making a profit during and whether the sec_183 presumption applies we next address whether petitioner is entitled to the sec_183 presumption of a profit_motive petitioner contends that he qualifies for the profit_motive presumption under sec_183 for and by arguing that the gross_income derived from the farming activity exceeded the deductions attributable to the activity in and we disagree sec_183 presumes an activity is conducted for profit if the gross_income exceeds the attributable deductions for out of consecutive years the gross_income_test the 3we note that sec_1_183-1 income_tax regs has not been amended to conform to the statutory changes made in continued presumption applies only after the third profit year sec_183 because petitioner did not report gross_income in excess of attributable deductions from the farming activities in three or more of the years to petitioner is not entitled to the sec_183 presumption for either or b whether petitioner conducted the farming activity for profit during and we now address whether petitioner engaged in the farming activity with an actual and honest objective of making a profit considering all the pertinent facts and circumstances we structure our analysis around nine nonexclusive factors in determining whether petitioner had an actual and honest objective of making a profit from the farming activity during and see b income_tax regs the nine factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar continued see tax_reform_act_of_1986 publaw_99_514 and 100_stat_2120 4a different gross_income_test applies for an activity that consists of the breeding training showing or racing of horses sec_183 second sentence activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved id no one factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit_motive necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs the individual facts and circumstances of each case are the primary test keanini v commissioner supra pincite 72_tc_28 sec_1_183-2 income_tax regs c application of the factor sec_1 the manner in which the taxpayer conducts the activity we begin by examining the manner in which petitioner carried on the farming activity carrying on an activity in a businesslike manner may indicate a profit objective sec_1 b income_tax regs in determining whether a taxpayer conducted an activity in a businesslike manner we consider whether the taxpayer maintained complete and accurate books_and_records and also whether changes were attempted in an effort to earn a profit 72_tc_659 sec_1_183-2 income_tax regs petitioner did not present any documentary_evidence to prove the existence of complete and accurate books_and_records for the farming activity petitioner did not maintain a separate bank account for the farming activity instead he used one account for personal_use the farming activity and for his legal practice petitioner asserts that because he did not maintain a separate bank account for his law practice which petitioner operated with a profit_motive we should infer a profit_motive from petitioner’s lacking a separate bank account for the farming activity we disagree the lack of a separate bank account for petitioner’s farming activity coupled with the lack of complete and accurate books_and_records tends to show that petitioner did not carry on the farming activity in a businesslike manner cf kahle v commissioner tcmemo_1991_203 petitioner also had no written business plan nor offered any documentary_evidence showing he contemplated before beginning the farming activity how to make it profitable petitioner did not advertise the farming activity in an attempt to increase its profitability these facts lead us to conclude that petitioner did not carry on the farming activity in a businesslike manner sec_1_183-2 income_tax regs nor has petitioner attempted to make the farming activity profitable by changing his conduct over the years rather we find it remarkable how little petitioner has changed the farming activity despite years of operating losses petitioner primarily relies on the changes in his arrangement with harris made in as demonstrating his attempt to earn a profit we find that the change in the pasture land arrangement was just a change in form but not substance because the amounts of money exchanged offset each other we find however that the change in the haying arrangement with harris in was substantive because petitioner received half the hay after the change while before he received none of the hay this enabled petitioner to sell hay to generate revenues which he did we find that this one change does not outweigh the lack of complete and accurate books_and_records and the absence of other indicia that petitioner conducted the farming activity in a businesslike manner this factor favors respondent expertise of the taxpayer or his advisers we next consider petitioner’s expertise and that of his advisers preparing for an activity by extensive study on one’s own or by consulting with experts and conducting the activity in accordance with what has been learned indicates that the taxpayer had an actual and honest profit objective sec_1_183-2 income_tax regs petitioner contends that he had the necessary expertise in farming to operate a farm for profit he was born and raised on the family farm he had previous experience producing row crops hay and livestock he had conversations with other farmers in the area additionally he consulted with two expert advisers harris and a sawyer the record does not show however that petitioner knew how or intended to make a profit from his current farming undertakings he did not seek expert advice on how to operate his farm profitably he discussed farming with his farmer clients and farmer neighbors but there is no evidence that they gave him advice about farming for profit this factor favors respondent the taxpayer’s time and effort we next consider the time and effort petitioner expended in conducting the farming activity a taxpayer’s devotion of much time and effort to conducting an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs 5petitioner also testified that he consulted experts after stating the obvious petitioner could not possibly have carried on the farming activity during and in accordance with expertise garnered later this testimony is therefore irrelevant during the years at issue petitioners resided at the family farm they derived personal and recreational benefits from the situs of the farming activity petitioner devoted regular and substantial time and effort to the farming activity although he continued to work an average of more than hours per week as a lawyer and accountant petitioner did not explain how the work he performed on the family farm related to making it profitable this factor favors respondent the expectation that the assets used in the activity may appreciate in value we next examine the expectation that the assets used in conducting the activity may appreciate in value a taxpayer may intend despite the lack of profits from current operations that an overall profit will result when appreciation in the value of assets used in the activity is realized 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs petitioner intends to give the family farm to his sons not sell it thus petitioner is not relying on the appreciation of the family farm’s assets to offset the losses sustained from his farming activity this factor favors respondent success in similar or dissimilar activities we next examine the success of petitioner in carrying on other similar or dissimilar activities if a taxpayer has previously engaged in similar activities and made them profitable this success may show that the taxpayer has a profit_motive for the activity at issue even though the activity is presently unprofitable sec_1_183-2 income_tax regs a taxpayer’s success in dissimilar activities may also indicate a profit_motive see daugherty v commissioner tcmemo_1983_ petitioner argued that his previous work on the family farm as a teenager indicates that he was previously successful in a similar activity petitioner did describe in detail how much corn was cropped due to his efforts but he did not prove that the family farm was financially successful during those years accordingly petitioner’s prior work on the family farm does not support a finding for petitioner petitioner is a licensed cpa and has a legal practice we find that petitioner is hard-working and dedicated to his professional pursuits petitioner’s success in a cpa and legal practice however does not equate with petitioner conducting the farming activity with an honest and actual objective of making a profit this factor favors respondent taxpayer’s history of income or losses we next examine petitioner’s history of income or loss with respect to the farming activity a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs petitioner generated revenue from the farming activity in and resulting in a net profit in but he incurred a net_loss in and despite the net profit petitioner has claimed losses between dollar_figure and dollar_figure from conducting the farming activity since this factor favors respondent amount of occasional profits if any we next consider the amount of occasional profits if any that petitioner earned through occasional profits the taxpayer earned from the activity in relation to the amount of losses_incurred the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1 b income_tax regs we consider the increasing size width volume and value of the taxpayer’s harvestable timber when we apply this factor to a tree-farming activity kurzet v commissioner tcmemo_1997_54 affd in part revd and remanded on other grounds 222_f3d_830 10th cir petitioner earned a profit from the farming activity in respondent contends that we should give little weight to the profit because it was partially due to selling mature timber that petitioner could have sold in other years we disagree petitioner received dollar_figure in exchange for mature timber harvested from the family farm in if petitioner had sold the timber in some other year he possibly would have had a net profit then from which we would have drawn the same favorable inference petitioner’s net profit in is not diminished because he could have realized it in another year petitioner also contends that this factor should favor him because he showed a net profit in and we place no weight on events that arose after this factor is neutral the taxpayer’s financial status we next examine petitioner’s financial status if a taxpayer does not have substantial income or capital from sources other than the activity in question it may indicate that the taxpayer engages in the activity for profit sec_1_183-2 income_tax regs conversely substantial income from sources other than the activity especially if the losses from the activity generate large tax benefits may indicate that the taxpayer is not conducting the activity for profit id substantial income is in this analysis income well in excess of that which is needed by the average taxpayer to meet ordinary living_expenses see bessenyey v commissioner t c pincite taxpayers with substantial income from other sources have a greater tax incentive to incur large expenditures in a hobby type of activity 59_tc_312 although petitioner was successful as an attorney and cpa petitioner did not earn income from these pursuits substantial enough to motivate him to incur losses from the farming activity cf jackson v commissioner supra bessenyey v commissioner supra the size of the farming activity losses claimed during and was small in whole dollar amounts given petitioners’ marginal income_tax bracket this factor favors petitioner elements of personal pleasure or recreation we finally consider whether elements of personal pleasure or recreation were involved in petitioner’s farming activity the presence of personal motives for or recreational elements associated with conducting the activity may indicate that the taxpayer does not have a profit_motive jackson v commissioner supra sec_1_183-2 income_tax regs petitioner grew up on the family farm and inherited it in while farming does involve hard manual labor petitioner enjoyed doing the work petitioners have resided on the family farm since an additional personal motive for engaging in the farming activity this factor is neutral conclusion the nine nonexclusive factors and the facts and circumstances of this case lead us to conclude that petitioner did not conduct the farming activity with an actual and honest objective of making a profit in or the net losses petitioner sustained conducting the farming activity are therefore not deductible from gross_income accordingly we sustain respondent’s determinations in the deficiency_notice for and d whether petitioners are liable for the accuracy-related_penalty we next consider whether petitioners are liable for the accuracy-related_penalty under sec_6662 respondent asserts that all or part of the underpayment_of_tax for the years at issue is due to negligence or disregard of rules or regulations we have found that there is no underpayment_of_tax for accordingly petitioners are not liable for the accuracy-related_penalty for a penalty applies to the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 negligence is the lack of due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard encompasses any careless reckless or intentional disregard sec_6662 respondent has the burden of production regarding penalties and must come forward with sufficient evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 respondent relies on the two prior decisions this court issued holding that petitioner did not conduct the farming activity for a profit mitchell v commissioner tcmemo_2001_269 mitchell v commissioner t c summary opinion respondent argues and we agree that absent substantial changes in its operation the farming activity was not conducted for profit pursuant to sec_183 we find that respondent has met his burden of production regarding and the accuracy-related_penalty does not apply to any portion of an underpayment however if the taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1 b income_tax regs petitioners have the burden of proving that the accuracy-related_penalty does not apply because of this exception see higbee v commissioner supra pincite the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances we emphasize the taxpayer’s efforts to 6we note that mitchell v commissioner tcmemo_2001_269 was not issued until date which is after the due_date for filing a return for 7summary opinions should not be cited as authority sec_7463 we consider it here for the limited purpose of deciding whether respondent met his burden of production as to the accuracy-related_penalty for and assess the proper tax_liability considering the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs petitioner is an accountant and lawyer he represents clients before the irs and is a member of this court’s bar he is conversant with sec_183 and the regulations despite all this petitioners deducted farm_losses even though petitioner still had not manifested an actual and honest objective of making a profit from the farm during and we find that petitioners did not act in good_faith in claiming schedule f farming losses and their underpayments were not due to reasonable_cause petitioners disregarded rules or regulations by deducting the net losses from the farm we conclude that petitioners are liable for the accuracy-related_penalty under sec_6662 for the underpayments of tax in and to reflect the foregoing decision will be entered for respondent for and and for petitioners for
